

116 S878 IS: Taiwan Assurance Act of 2019
U.S. Senate
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 878IN THE SENATE OF THE UNITED STATESMarch 26, 2019Mr. Cotton (for himself, Mr. Menendez, Mr. Rubio, Mr. Cruz, Ms. Cortez Masto, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo foster security in Taiwan, and for other purposes.1.Short titleThis Act may be cited as the Taiwan Assurance Act of 2019.2.FindingsCongress makes the following findings:(1)April 10, 2019, marks the 40th anniversary of the Taiwan Relations Act of 1979 (Public Law 96–8).(2)Since 1949, the close relationship between the United States and Taiwan has been of enormous benefit to both parties and to the Indo-Pacific region as a whole.(3)The security of Taiwan and its democracy are key elements for the continued peace and stability of the greater Indo-Pacific region, and a vital national security interest of the United States.(4)The military balance of power across the Taiwan Strait continues to shift in favor of the People’s Republic of China, which is currently engaged in a comprehensive military modernization campaign to enhance the power-projection capabilities of the People’s Liberation Army and its ability to conduct joint operations.(5)Taiwan and its diplomatic partners continue to face sustained pressure and coercion from the Government of the People’s Republic of China to isolate Taiwan from the international community.(6)It is the policy of the United States to reinforce its commitments to Taiwan under the Taiwan Relations Act in a manner consistent with the Six Assurances and in accordance with the United States One China policy as both governments work to improve bilateral relations.(7)In the Taiwan Travel Act, which became law on March 16, 2018, Congress observed that the self-imposed restrictions that the United States maintains on relations with Taiwan have negative consequences for the United States-Taiwan relationship.3.Sense of CongressIt is the sense of Congress that—(1)Taiwan is a vital part of the United States Free and Open Indo-Pacific Strategy;(2)the United States Government—(A)supports Taiwan’s implementation of its asymmetric defense strategy; and(B)urges Taiwan to increase its defense spending in order to fully resource its defense strategy;(3)the United States should conduct regular transfers of defense articles to Taiwan in order to enhance its self-defense capabilities, particularly its efforts to develop and integrate asymmetric capabilities, including undersea warfare and air defense capabilities, into its military forces; and(4)in 2019, the United State Trade Representative should resume meetings under the United States and Taiwan Trade and Investment Framework Agreement with the goal of reaching a bilateral free trade agreement.4.Taiwan’s inclusion in international organizations(a)Sense of CongressIt is the sense of Congress that the People’s Republic of China’s attempts to exclude Taiwan from international organizations—(1)are detrimental to global health, civilian air safety, and efforts to counter transnational crime; and(2)are a national security concern of the United States.(b)Statement of policyIt is the policy of the United States to advocate for Taiwan’s meaningful participation in the United Nations, the World Health Assembly, the International Civil Aviation Organization, the International Criminal Police Organization, and other international bodies as appropriate.5.Review of Department of State Taiwan guidelines(a)In generalNot later than 180 days after the date of the enactment of this Act, the President shall conduct a review of the Department of State’s guidance on diplomatic practice with Taiwan, including the periodic memorandum entitled “Guidelines on Relations with Taiwan” and related documents, and reissue the guidance to executive branch agencies and offices.(b)Sense of CongressIt is the sense of Congress that the Department of State’s guidance regarding relations with Taiwan—(1)should be crafted with the intent to deepen and expand United States-Taiwan relations, and be based on the value, merits, and importance of the United States-Taiwan relationship;(2)should acknowledge the reality that Taiwan is governed by a representative democratic government that is peacefully constituted through free and fair elections that reflect the will of the people of Taiwan, and that Taiwan is a free and open society that respects universal human rights and democratic values; and(3)should ensure that any distinctions in diplomatic practice regarding relations with Taiwan must be consistent with the longstanding, comprehensive, strategic, and values-based relationship the United States shares with Taiwan, and contribute to the peaceful resolution of cross-Strait issues.6.Enhancing the U.S.-Taiwan defense relationship(a)Sense of CongressIt is the sense of Congress that it should be the policy of the Department of Defense to support Taiwan’s asymmetric defense strategy, including the development of Taiwan’s undersea warfare and air defense capabilities.(b)Required Department of Defense actionsThe Secretary of Defense shall make efforts to include Taiwanese forces in bilateral and multilateral military exercises, as appropriate, to bolster Taiwan’s defense capabilities.(c)Defense attachéThe Chief of the Liaison Affairs section at the American Institute in Taiwan shall be a general or flag officer.7.Reporting requirementsNot later than 180 days after the date of the enactment of this Act, the President shall submit a report to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that includes a description of—(1)the results of the President's review of guidance on diplomatic practice with Taiwan, including a copy of the reissued Guidelines of Relations with Taiwan memorandum; and(2)the implementation of the Taiwan Travel Act (Public Law 115–135).